Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2019

                                   No. 04-19-00312-CV

                                  Marcel MARTINEZ,
                                       Appellant

                                            v.

      Jesse TORRES, Gold Standard Plumbing, LLC and Edy Jonathan Pech-Guamuch,
                                     Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-17644
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER
        The Appellee/ Cross-Appellant’s Second Unopposed Motion for Extension of Time to
File Brief is GRANTED. Time is extended to January 3, 2020.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court